ELECTRONIC RECORD
                                                                          *S«t-/5

COA #      02-14-00472-CR                        OFFENSE:        22.02


           Jermaine Eugene Whatley v. The
STYLE:     state of Texas                        COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    432nd District Court


DATE:05/28/2015                   Publish: NO    TC CASE #:      1359834D




                           IN THE COURT OF CRIMINAL APPEALS


          Jermaine Eugene Whatley \/.The
STYLE:    State of Texas                              CCA#:               D0H*I5
         APPELLANT^S                  Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         V^/^S^7>                                     JUDGE:

DATE:       / o fe y f-Zt>l>"                         SIGNED:                           PC:

JUDGE:      rJi /fsU^e^                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD